DETAILED ACTION
This final action is in response to amendment filed on September 21, 2021. In this amendment, claims 1, 8 and 15 have been amended, and claims 7, 14 and 20 have been canceled. Claims 1-6, 8-13 and 15-19 are pending, with claims 1, 8 and 15 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections under 35 U.S.C. § 101
Rejections have been withdrawn in view of amended claims and paragraph 49 of specification of the application.
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) September 21, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8, 10-11, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey et al. (US 2016/0063048, Pub. Date Mar. 3, 2016), in view of Chen et al. (US 2020/0097556, Pub. Date Mar. 26, 2020), in view of Baset et al. (US 2019/0220269, Pub. Date Jul. 18, 2019), and further in view of Liu Zenghui (CN 106021566, Pub. Date Oct. 12, 2016, hereinafter Liu). 
As per claim 1, Yancey discloses: 
the system to a primary server (Yancey Para. [0031], User systems 12 might communicate with system 16 using TCP/IP and, at a higher network level, use other common Internet protocols to communicate; Yancey Para. [0041], an interface system implementing a load balancing function (e.g., an F5 Big-IP load balancer) is communicably coupled between the application servers 100 and the user systems 12 to distribute requests to the application servers 100; see Yancey Fig. 4 and Para. [0059], system 400 may include one or more load balancers 440 that handle the incoming requests to distribute the load between a first group of servers 450 [primary server]. [These indicate that client 12 sends request to load balancer using a network address, and the load balancer routes the requests to server 450. Thus, it is equivalent to the system maps the network address to the server 450 as indicated in claim 4]) that uses a primary database to respond to incoming data requests to the system (Yancey Para. [0059], the first group of servers 450 send database requests directly to source database 460 [primary database]), the incoming data requests being directed to the primary server because of the mapping (Yancey Para. [0059], system 400 may include one or more load balancers 440 that handle the incoming requests to distribute the load between a first group of servers 450 [primary server]); and 
in response to receiving a maintenance request for the system (see Yancey Para. [0047-0049], scheduled maintenance tasks may result in down-time, method 300 for reducing database downtime when performing maintenance and repair tasks upon the live database): 
(Yancey Fig.3, Copy data from the source database [primary database] to the target database to create a mirrored set of data at 320); 
the secondary server using the secondary database (Yancey Fig. 4 and Para. [0062], load balancers 440 are configured to redirect requests to a second group of application and/or web and/or API servers 480 [secondary server] that access target database 470 [secondary database])
mapping the network address of the system to the secondary server for directing the incoming data requests to the secondary server (Yancey Para. [0053], one or more load balancers handling requests to a first group of application and/or web and/or API servers accessing the source database are configured to redirect requests to a second group of application and/or web and/or API servers that access the target database instead. [These indicate that client 12 sends request to load balancer using a network address, and the load balancer redirects the requests to secondary server. Thus, it is equivalent to the system maps the network address to the secondary server] as indicated in paragraph 21 of application's specification);
reinstating the primary server by mapping the network address of the system to the primary server (Yancey Para. [0057], any traffic that was redirected to the target database in step 340 is redirected back to the source database).
Yancey does not explicitly disclose:
mapping a network address of the stateful system to a primary server that uses a primary database to respond to incoming data requests to the stateful system; and 

updating the secondary server according to the maintenance request; 
caching, in a replay buffer of the primary server, subsequent incoming data requests that are received during the replicating;
 executing, after the replicating, the incoming data requests from the replay buffer by the secondary server, wherein executing a first incoming data request comprises: 
determining that the first incoming data request requires a change to the structure of the primary database by parsing the first incoming data request and identifying one or more keywords indicative of a command to change the structure of the primary database; and
based on a determination that the incoming data request changes the structure of the primary database, delaying the execution from the replay buffer until the primary server is updated, or 
based on a determination that the incoming data request does not change the structure of the primary database, responding to the incoming data request using the secondary database; 
disabling write operations to the primary server at time to switch to the secondary server; 
mapping the network address of the stateful system to the secondary server; 
updating the primary server according to the maintenance request; and 
reinstating the primary server by mapping the network address of the stateful system to the primary server and enabling the write operations.
Chen teaches:
stateful system (Chen Para. [0024], the disclosed embodiments can provide an auto-scaling, stateful, multi-tenant database system);
disabling write operations to the primary server at time to switch to the secondary server (Chen Para. [0051 ], At 324, the read-only application mode sub-module 236 enables the read-only application mode to notify the application servers 124 to suspend all the write requests to the primary database 120-1; Chen Para. [0052], At 326, the database switchover automation submodule 235 initiates a switchover process to transition the primary database role to the scaled-up standby database 120-3);
enabling the write operations (Chen Para. [0055], the automated self-scaling database module 130 can scale up the computation resources and storage capacity of the new standby database 120-1; see Chen Para. [0054], the database switchover automation submodule 235 places the "new" primary database in a read/write mode that allows the application servers 124 to have full read/write access).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Yancey in view of Chen for mapping a network address of the stateful system to a primary server that uses a primary database to respond to incoming data requests to the stateful system; in response to receiving a maintenance request for the stateful system: disabling write operations to the primary server at time to switch to the secondary server; mapping the network address of the stateful system to the secondary server; and reinstating the primary server by mapping 
One of ordinary skilled in the art would have been motivated because it offers the advantage of maintaining the transactional database atomicity, consistency, isolation, and durability (ACID) compliance and stateful database system (Chen Para. [0024]).
Yancey-Chen does not explicitly disclose:
updating the secondary server according to the maintenance request; 
caching, in a replay buffer of the primary server, subsequent incoming data requests that are received during the replicating;
 executing, after the replicating, the incoming data requests from the replay buffer by the secondary server, wherein executing a first incoming data request comprises: 
determining that the first incoming data request requires a change to the structure of the primary database by parsing the first incoming data request and identifying one or more keywords indicative of a command to change the structure of the primary database; and
based on a determination that the incoming data request changes the structure of the primary database, delaying the execution from the replay buffer until the primary server is updated, or 
based on a determination that the incoming data request does not change the structure of the primary database, responding to the incoming data request using the secondary database;
updating the primary server according to the maintenance request.
Baset teaches:
(Baset Para. [0004], applying an update to the replica [secondary server] that is scheduled to be made to the virtual machine); 
caching, in a replay buffer of server, subsequent incoming data requests that are received during the replicating (Baset pg. 6, col. 1, lines 10-11, saving user requests received by the virtual machine during the replicating and the applying into a queue);
 executing, after the replicating, the incoming data requests from the replay buffer by the secondary server (Baset Para. [0023], In step 204, the AS 104 replicates the virtual machine; Baset Para. [0026], In step 210, the AS 104 replays all user requests issued to the virtual machine, which have been stored in a queue, to the replica);
updating the primary server according to the maintenance request (Baset Para. [0044], In step 306, the AS 104 patches the replica [secondary server]; Baset Para. [0047], the AS 104 replays the patching procedure performed in step 306 and the manual inputs recorded in step 312 in the virtual machine [primary server]; Baset Abstract, applying an update to the replica [secondary server] that is scheduled to be made to the virtual machine, in parallel with the applying, updating one of the virtual machine [primary server] and the replica so that a state of the virtual machine matches a state of the replica).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yancey in view of Baset for updating the secondary server according to the maintenance request; caching, in a replay buffer of 
One of ordinary skill in the art would have been motived because it offers the advantage of minimizing the downtime required to patch or update systems (Baset Para. [0012]).
Yancey-Baset-Chen does not explicitly disclose:
wherein executing a first incoming data request comprises: 
determining that the first incoming data request requires a change to the structure of the primary database by parsing the first incoming data request and identifying one or more keywords indicative of a command to change the structure of the primary database; and
 based on a determination that the incoming data request changes the structure of the primary database, delaying the execution from the replay buffer until the primary server is updated, or 
based on a determination that the incoming data request does not change the structure of the primary database, responding to the incoming data request using the secondary database.
Liu teaches:
executing a first incoming data request comprises: determining that the first incoming data request requires a change to the structure of the primary database by parsing the first incoming data request and identifying one or more keywords indicative of a command to change the structure of the primary database (Liu Para. [0068], for each access request received, the message of the access request is obtained, the message is analyzed, and whether the message includes keywords representing update, insertion or deletion); and 
based on a determination that the incoming data request changes the structure of the primary database, delaying the execution from the replay buffer until the primary server is updated, or 
based on a determination that the incoming data request does not change the structure of the primary database, responding to the incoming data request using the secondary database (Liu Para. [0068], if the message does not include any of the keywords representing update, insert, and delete, determine that the access request is a read access request , Execute step 207 for the access request; Liu Para. [0076], Step 207: Detect the load of each slave application database, and determine the target slave application database with the smallest load; Liu Para. [0079], Step 208: Send the access request to the target slave application database, and process the access request through the target slave application database).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yancey in view of Liu for wherein executing a first incoming data request comprises: determining that the first incoming data request requires a change to the structure of the primary database by parsing the first incoming data request and identifying one or more keywords indicative of a command to change the structure of the primary database; and based on a determination that the incoming 
One of ordinary skill in the art would have been motived because it offers the advantage of improving the high concurrency processing capability of the database (Liu Para. [0089]).

As per claim 3, Yancey-Chen-Baset-Liu discloses the computer-implemented method of claim 1, as set forth above, Yancey also discloses wherein reinstating the primary server further includes: 
replicating the secondary database to the primary database (Yancey Para. [0056], any modifications to mirrored data in the target database [secondary database] are replicated back to the source database [primary database]).
Yancey does not explicitly disclose:
caching, in a replay buffer of the secondary server, incoming data requests that are received by the secondary server during the replicating; and
executing, after the replicating, the incoming data requests, from the replay buffer of the secondary server, by the primary server.
Baset teaches:
caching, in a replay buffer of server, incoming data requests that are received by the secondary server during the replicating (Baset pg. 6, col. 1, lines 10-11, saving user requests received by the virtual machine during the replicating and the applying into a queue); and 
the server, by the primary server (Baset Para. [0023], In step 204, the AS 104 replicates the virtual machine; Baset Para. [0026], In step 210, the AS 104 replays all user requests issued to the virtual machine, which have been stored in a queue, to the replica).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Yancey with the teaching of Baset for caching, in a replay buffer of the secondary server, incoming data requests that are received by the secondary server during the replicating; and executing, after the replicating, the incoming data requests, from the replay buffer of the secondary server, by the primary server.
One of ordinary skilled in the art would have been motivated because it offers the advantage of minimizing the downtime required to patch or update systems (Baset Para. [0012]).

As per claim 4, Yancey-Chen-Baset-Liu discloses the computer-implemented method of claim 1, as set forth above, Yancey-Chen also discloses wherein mapping the network address of the stateful system to the primary server comprises routing the network address to an internal network address of the primary server (see Yancey Fig. 2 and Paras. [0041, 0044], client 12 communicates with application server 100 via network 14 and via load balancer; Yancey Para. [0030], network 14 can be any one or any combination of a LAN (local area network), WAN (wide area network); Yancey Para. [0059], system 400 may include one or more load balancers 440 that handle the incoming requests to distribute the load between a first group of servers 450 [primary server]; also see Chen Para. [0024], the disclosed embodiments can provide an auto-scaling, stateful, multi-tenant database system).
Similar rationale of claim 1 is applied.

As per claim 6, Yancey-Chen-Baset-Liu discloses the computer-implemented method of claim 1, as set forth above, Yancey also discloses wherein the primary server and the secondary server are distinct nodes of a server cluster (see Yancey Fig. 5, server 450 [primary server] and servers 480 [secondary server] are distinct servers of a server cluster).

Claim 8 is a system claim reciting similar subject matter to those recited in the method claim 1, and is rejected under similar rationale. Yancey also discloses:
a primary server (Yancey Fig. 4, server of group of servers 450);
a secondary server (Yancey Fig. 4, server of group of servers 480); and
at least one processing unit coupled with the primary server and the secondary server, the at least one processing unit is configured to perform a method (Yancey Page 7, using one or more processors associated with one or more servers).


Claims 10-11 and 13 are system claims reciting similar subject matter to those recited in the method claims 3-4 and 6 respectively, and are rejected under similar rationale.

Claim 15 is a computer program product claim reciting similar subject matter to those recited in the method claim 1, and is rejected under similar rationale. Yancey also discloses the computer program product comprising a storage medium readable by one or more processing circuits, the storage medium storing instructions executable by the one or more processing circuits to cause a method to be performed (Yancey Para. [0035], A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein), the method comprising.

Claims 17-19 are computer program product claims reciting similar subject matter to those recited in the method claims 3-4 and 6 respectively, and are rejected under similar rationale.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey et al. (US 2016/0063048, Pub. Date Mar. 3, 2016), in view of Chen et al. (US 2020/0097556, Pub. Date Mar. 26, 2020), in view of Baset et al. (US 2019/0220269, Pub. Date Jul. 18, 2019), in view of Liu Zenghui (CN 106021566, Pub. Date Oct. 12, 2016, hereinafter Liu), and further in view of Lee et al. (US 2018/0336258, Pub. Date Nov. 22, 2018).
As per claim 2, Yancey-Chen-Baset-Liu discloses the computer-implemented method of claim 1, as set forth above, Yancey-Chen-Baset-Liu does not explicitly disclose wherein the maintenance request comprises computer executable instructions to update a structure of the primary database.
Lee teaches:
the maintenance request comprises computer executable instructions to update a structure of the primary database (Lee Para. [0014], the update transaction request requires modification of the first database structure; Lee Para. [0101], a plurality of update versions are generated in a primary database system over a period of time in response to a plurality of update transactions).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Yancey in view of Lee for the maintenance request comprises computer executable instructions to update a structure of the primary database.
One of ordinary skilled in the art would have been motivated because it offers the advantage of improving performance (Lee Para. [0032]).

Claim 9 is system claims reciting similar subject matter to those recited in the method claim 2, and is rejected under similar rationale.

Claim 16 is a computer program product claim reciting similar subject matter to those recited in the method claim 2, and is rejected under similar rationale.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yancey et al. (US 2016/0063048, Pub. Date Mar. 3, 2016), in view of Chen et al. (US 2020/0097556, Pub. Date Mar. 26, 2020), in view of Baset et al. (US 2019/0220269, Pub. Date Jul. 18, 2019), in view Liu Zenghui (CN 106021566, Pub. Date Oct. 12, 2016, hereinafter Liu), and further in view of Gong et al. (US 2017/0230261, Pub. Date Aug.10, 2017). 
As per claim 5, Yancey-Chen-Baset-Liu discloses the computer-implemented method of claim 4, as set forth above, Yancey-Chen-Baset-Liu does not explicitly disclose wherein mapping the network address of the stateful system to the primary server further comprises routing the network address to a media access control address of the primary server.
Gong teaches:
mapping the network address of the system to the primary server (Gong Para. [0042-0043], The load balancer receives and analyzes the request packet, converts the destination MAC address in the request packet to a MAC address of a server, and sends the request packet to the server. The local loop interface of the server is bound to virtual IP address of the load balancer) further comprises routing the network address to a media access control address of the primary server (Gong Para. [0042], The load balancer receives and analyzes the request packet, converts the destination MAC address in the request packet to a MAC address of a server, and sends the request packet to the server).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Yancey in view of Gong for mapping the network address of the stateful system to the primary server further comprises routing the network address to a media access control address of the primary server.
One of ordinary skilled in the art would have been motivated because it offers the advantage of checking health of a link associated with a server (Gong Para. [0037]).

Claim 12 is system claims reciting similar subject matter to those recited in the method claim 5, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morosan et al. (US 8,909,977) Failover System and Method;
Marsden (US 9,501,543) System for Live-Migration And Automated Recovery Of Applications In A Distributed System;
Abercrombie et al. (US 2014/0351214) Efficient Data Replication;
Bernhard et al. (US 2009/0006888) Fast Primary Cluster Recovery;
Knestele et al. (US 2020/0218617) Data Rebuild Using Dynamic Peer Work Allocation;
Thakur (US 9,268,811) Replay Of Writes In Replication Log.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453